         Case 1:19-cr-00671-VSB Document 16
                                         15 Filed 08/18/20
                                                  08/17/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                     August 17, 2020
                                                                                            8/18/2020
BY ECF                                          The status conference scheduled for August 24, 2020 is hereby adjourned
                                                to October 29, 2020 at 10:00 a.m. The adjournment is necessary to allow
Honorable Vernon S. Broderick                   the parties to discuss a pretrial disposition of this matter. The Court finds
United States District Judge                    that the ends of justice served by granting a continuance outweigh the best
Southern District of New York                   interests of the public and the defendant in a speedy trial. Accordingly, it
40 Foley Square                                 is further ordered that the time between August 18, 2020 and October 29,
New York, NY 10007                              2020 is hereby excluded under the Speedy Trial Act, 18 U.S.C. 3161(h)(7)
                                                (A), in the interest of justice.
       Re: United States v. Rafael Valdovinos, 19 Cr. 671 (VSB)

Dear Judge Broderick:

        The parties respectfully write to request a 60-day adjournment of the status conference
currently scheduled for August 24, 2020. The defendant has requested to meet with the
Government in an effort to qualify for safety valve relief, pursuant to 18 U.S.C. § 3553(f).
However, because of COVID-19-related limitations, the parties have been unable to arrange an in-
person proffer. Accordingly, the parties request a sixty-day adjournment of the status conference
currently scheduled for August 24, 2020 at 10:30 a.m. The Government also respectfully requests
that time be prospectively excluded under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A),
between August 24, 2020 and the date of the next status conference. The defendant, through his
attorney Jeffrey Chartier, Esq., has no objection to the exclusion of time.


                                            Very truly yours,

                                            AUDREY STRAUSS
                                            Acting United States Attorney

                                         by: ___________________________
                                             Nicholas W. Chiuchiolo
                                             Kyle A. Wirshba
                                             Assistant United States Attorney
                                             (212) 637-1247 / 2493


cc: Jeffrey Chartier, Esq. (by ECF)
